DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 1/4/2021 have been fully considered but they are not persuasive. 
With respect to claims 1, 11, 14, the applicant argues that Weston does not disclose the measurement data comprises dynamic measurement data generated and received during active drilling operation of the drilling tool. Examiner respectfully disagrees. Weston teaches a rotary steerable tool 1 connected to a drill bit 3, comprises an inertial measurement unit (IMU) 4 (see pgh, 34 figs 1a and 1b). When IMU installed in a device it captures data about the device’s movement (https://www.arrow.com/en/research-and-events/articles/imu-principles-and-applications) and the movement is objects in motion that is active and dynamic. Thus IMU in Weston measures data comprising dynamic measurement and received during active drilling operation of the drilling tool - a rotary steerable tool with a drill bit. Further, Weston clearly teaches “The application relates generally to drilling. In particular, the application relates to closed loop control of a steerable drilling tool during the drilling of a borehole.”(i.e., pgh. 2) and “the IMU is able to provide accurate measurements when drilling is in progress” (i.e., pgh. 21) that indicates including dynamic measurement received during active drilling operation of the drilling tool since drilling is a cutting process – active and dynamic - that uses a drill bit to cut a hole of circular cross-section in solid materials (https://www.bing.com/search?q=drilling&src=IE-SearchBox&FORM=IESR3).
With respect to claim 5, the applicant argues Weston does not recognize a distinctions that “continuous” acquisition may be during “active drilling” and/or during “static drilling.”  Examiner respectfully disagrees. The claim does not require during “static drilling” and static drilling is very confusing term since drilling is a cutting process that cannot be static. And see the response described above regrading active drilling, and the drilling is a cutting process that is a series of actions (https://www.bing.com/search?q=process&qs=SC&pq=porcess&sc=8-7&cvid=BD733CE0EBA14F139D27B924E3FCC50D&FORM=QBRE&sp=1) that is considered continuous.
With respect to claim 8, the applicant stated that continuous acquisition of computed tool orientation occurs during “active drilling and stationary periods.” Therefore, claim 8 distinguishes between the terms continuous and active. Continuous acquisition is not necessarily only applicable to active drilling. However, claim 8 requires “wherein during active drilling and stationary periods, the controller continuously acquires the computed tool orientation of the drilling tool based on the measurement data from the accelerometers and the gyroscopic sensors”. And claim 8 depends on claim 1 that does not include “stationary periods” thus anything that does not move in certain time can be considered stationary periods. Weston teaches a surface control unit 24 (i.e., fig. 5, pgh. 38) that is generally stationary on a surface and it continuously 
All of previous rejections stand.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al. (20090178851 – “Weston”).
Weston discloses an apparatus, comprising (see entire patent in addition to recited paragraphs and figures herein):
Re claims 1 and 11 (claim 11 is pertinent to claim 1):
an instrument cluster 4 (Inertial Measurement Unit, IMU, i.e. fig. la, 1b, pgh. 34, https://en.wikipedia.org/wiki/Inertial_measurement_unit), 20 (i.e., figs. 4, 5, pgh. 37), 30 (i.e., fig. 2, pgh. 50) having accelerometers 32 and gyroscopic sensors 31 (and pgh.

device’s movement (https://www.arrow.com/en/research-and-events/articles/imu-principles-and-applications) and the movement is objects in motion that is active and dynamic. Thus IMU in Weston measures data comprising dynamic measurement and received during active drilling operation of the drilling tool - a rotary steerable tool with a drill bit. Further, Weston clearly teaches “The application relates generally to drilling. In particular, the application relates to closed loop control of a steerable drilling tool during the drilling of a borehole.”(i.e., pgh. 2) and “the IMU is able to provide accurate measurements when drilling is in progress” (i.e., pgh. 21) that indicates including dynamic measurement received during active drilling operation of the cutting process – active and dynamic - that uses a drill bit to cut a hole of circular cross-section in solid materials (https://www.bing.com/search?q=drilling&src=IE-SearchBox&FORM=IESR3).
Re claims 2, 12, the apparatus is used for steering control of the drilling tool 3/5/9 (i.e., figs. 1 a, 1 b), and wherein the drilling tool is a rotary steerable drilling tool 1, and wherein the controller derives directional drilling data from the measurement data (via IMU) for enhancing the steering control of the drilling tool (i.e., claim 1).
Re claims 3, 13, the drilling tool has a drill bit 3 (and 21 in figs. 4, 5) and wherein the accelerometers and the gyroscopic sensors (both in IMU) generate the measurement data near the drill bit of the drilling tool so that the controller generates near-bit azimuth data (IMU 20 connected drill bit 21, i.e., pgh. 37, figs. 1, 4, 5) for the drill bit of the drilling tool based on the measurement data/ the gyroscopic measurement data.
Re claims 4, 15, 16, the instrument cluster includes magnetometers (Inertial Measurement Unit, IMU, i.e. fig. la, 1b, pgh. 34 https://en.wikipedia.org/wiki/Inertial_measurement_unit, IMU a combination of a combination of accelerometers, gyroscopes, and sometimes magnetometers, and the claim does not require “always includes”, thus the controller receives measurement data from the magnetometers when magnetometers included in IMU), wherein the controller receives measurement data from the magnetometers, and wherein the controller acquires the computed tool orientation of the drilling tool based on the measurement data received from the accelerometers, the gyroscopic sensors and the magnetometers.
process that is a series of actions (https://www.bing.com/search?q=process&qs=SC&pq=porcess&sc=8-7&cvid=BD733CE0EBA14F139D27B924E3FCC50D&FORM=QBRE&sp=1) that is considered continuous.
Re claims 6, 14, 17, the measurement data includes static gyroscopic measurement data and static accelerometer measurement data when drilling with the drilling tool ceases (i.e., pgh. 52, “zero velocity updates may be applied at pipe connections when the down hole system is known to be stationary”).
Re claim 7, the planned tool orientation is derived from predefined trajectory information (i.e., pgh. 39), wherein the computed tool orientation is derived from the measurement data received from the accelerometers and the gyroscopic sensors (IMU), and wherein accelerometer measurement data provides a specific force due to gravity (via accelerometers in IMU), and wherein gyroscopic measurement data provides an angular rate (via gyroscopes in IMU).
Re claim 8, active drilling (i.e. pgh, 39, “continuous” and see the responses above for “active drilling”) and stationary periods (claim 8 depends on claim 1 that does not include “stationary periods” thus anything that does not move in certain time can be considered stationary periods. Weston teaches a surface control unit 24 (i.e., fig. 5, pgh. 38) that is generally stationary on a surface and it continuously communicate with IMS to update measurement), the controller continuously acquires the computed tool 
Re claim 9, the controller continuously measures a tool orientation of the drilling tool in a wellbore based on the measurement data from the accelerometers and the gyroscopic sensors IMU (i.e., pgh. 39), and wherein the controller continuously acquires the computed tool orientation of the drilling tool in the wellbore based on the measurement data from the accelerometers and the gyroscopic sensors IMU (i.e., pgh. 39).
Re claim 10, the controller (the computer with steering means17 and with surface unit 22) continuously generates the tool steering commands based on a deviation of a computed tool orientation from a planned drilling trajectory of the drilling tool in a wellbore.
Re claim 18, the instrument cluster includes one or more magnetometers (i.e., pgh. 14:2-3, MWD with magnetometers can be part of cluster because it has magnetometers),and wherein the controller bypasses (as controller receives measurement form accelerometers and gyroscopes) or deactivates use of the one or more magnetometers and magnetometer measurement data associated therewith in regions of external magnetic interference.

Allowable Subject Matter
Claims 19-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676